74876: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-27646: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74876


Short Caption:WASTE MGMT. OF NEVADA, INC. VS. WEST TAYLOR ST., LLCCourt:Supreme Court


Related Case(s):69307, 70540, 80841


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1202995Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:05/06/2019 at 1:00 PMOral Argument Location:Carson City


Submission Date:05/06/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeRepublic Silver State Disposal, Inc.Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						


AppellantWaste Management of Nevada, Inc.Therese M. Shanks
							(Former)
						
							(Robison, Sharp, Sullivan & Brust)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						


RespondentWest Taylor Street, LLCC. Nicholas Pereos
							(C. Nicholas Pereos, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


01/16/2018Filing FeeFiling Fee Paid. $250.00 from Robison, Simons, Sharp & Brust.  Check no. 85915.


01/16/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-02097




01/16/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-02101




01/17/2018Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:18-02200




01/22/2018Docketing StatementFiled Docketing Statement.18-02965




01/30/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/7/14. To Court Reporter: R. Malnerich.18-04127




02/13/2018Notice/IncomingFiled Substitution of Counsel (Mark Simons of Simons Law, PC, in place of Robison, Simons, Sharp & Brust as counsel for Appellant).18-05832




03/01/2018Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 11 days from the date that appellant's response is served. Briefing is suspended.18-08286




03/23/2018MotionFiled Appellant's Response to Order to Show Cause.18-11408




05/22/2018Order/ProceduralFiled Order Reinstating Briefing. Appellant's Opening Brief and Appendix due: 60 days.18-19520




07/20/2018BriefFiled Appellant's Opening Brief.18-27836




07/20/2018AppendixFiled Joint Appendix Vol. 1.18-27842




07/20/2018AppendixFiled Joint Appendix Vol. 2.18-27844




07/20/2018AppendixFiled Joint Appendix Vol. 3.18-27846




07/20/2018AppendixFiled Joint Appendix Vol. 4.18-27849




07/20/2018AppendixFiled Joint Appendix Vol. 5.18-27851




08/01/2018MotionFiled Republic Silver State Disposal, Inc.'s Motion for Leave to File an Amicus Curiae Brief in Support of Appellant and Reversal.  (DETACHED AMICUS BRIEF AND FILED PER ORDER 9/13/18).18-29474




08/06/2018MotionFiled Respondent's Opposition to Motion by Republic to file Amicus Brief.18-30035




08/06/2018Notice/IncomingFiled Appellant's Errata to NRAP 26.1 Disclosure.18-30108




08/13/2018MotionFiled Republic Silver State Disposal Inc.'s Reply in Support of Motion for Leave to File An Amicus Curia Brief in Support of Appellant and Reversal18-31106




08/15/2018Notice/IncomingFiled Errata to Reply in Support of Motion for Leave to File an Amicus Curiae Brief in Support of Appellant and Reversal.18-31459




08/17/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.18-31865




08/17/2018BriefFiled Respondent's Answering Brief.18-32014




09/13/2018Order/ProceduralFiled Order Granting Motion.  The clerk shall detach the brief of amicus curiae from the motion filed on August 1, 2018, and file it separately.  Respondent shall have 11 days from the date of this order to file and serve either (1) a supplemental answering brief addressing the amicus brief or (2) a notice that no supplemental brief will be filed.  Any supplemental answering brief shall not exceed 5 pages or 2,333 words.  Appellant shall have 30 days from service of the supplemental answering brief or the notice that no brief will be filed to file and serve the reply brief.18-35852




09/13/2018BriefFiled Republic Silver State Disposal, Inc.'s Amicus Brief.18-35853




09/20/2018MotionFiled Respondent's Motion for Extension of Time (Response to Amicus Curiae Brief).18-36899




09/24/2018Order/ProceduralFiled Order Granting Motion.  Respondent's Supplemental Answering Brief due:  October 24, 2018.18-37307




10/04/2018BriefFiled Respondent's Response to Amicus Curiae Brief.18-38937




10/11/2018BriefFiled Appellant's Reply Brief.18-40022




10/11/2018Case Status UpdateBriefing Completed/To Screening.


02/26/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, April 2, 2019, at 10:00 a.m. for 30 minutes in Las Vegas. (SC)19-08812




03/04/2019MotionFiled Respondent's Motion to Reschedule Hearing as to Time and Place. (SC)19-09653




03/05/2019Notice/IncomingFiled Appellant's Notice of Firm Name and Address Change. (SC)19-09921




03/06/2019MotionFiled Appellant's Opposition to Motion to Reschedule Hearing as to Time and Place. (SC)19-10017




03/07/2019Order/ProceduralFiled Order Granting Motion. Respondent has filed a motion to reschedule oral argument in this matter which is opposed.  The motion is granted.  Oral argument currently scheduled for April 2, 2019, at 10:00 a.m, is hereby vacated.  The clerk of this court is directed to reschedule this matter for argument on May 6, 2019, at 1:00 p.m. in Carson City.  Argument shall be limited to 30 minutes. (SC).19-10376




04/04/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, May 6, 2019, at 1:00 p.m. for 30 minutes in Carson City.19-14731




04/22/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-17583




04/30/2019Notice/IncomingFiled Notice of Change of Address for Peterson Baker, PLLC (Counsel for Amicus Curiae Republic Silver State Disposal). (SC)19-18995




05/06/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


06/27/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and Remanded" Before the Court En Banc. Author: Gibbons, CJ. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Stiglich/Cadish/Silver, J. 135 Nev. Adv. Opn. No. 21. EN BANC (SC)19-27646




07/22/2019RemittiturIssued Remittitur. (SC).19-30702




07/22/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


08/05/2019RemittiturFiled Remittitur. Received by District Court Clerk on July 23, 2019. (SC)19-30702





Combined Case View